UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)YesoNo x Commission File Number 0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 517, No. 18 Building Nangangjizhong District, High-Tech Development Zone Harbin, Heilongjiang Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 0451-87011257 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: November 15, 2010, 156,000,000 shares. Table of Contents CHINA FORESTRY, INC. Form 10-Q for the period ended September 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets at September 30, 2010 andDecember 31,2009 3 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the nine monthsended September 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 - 22 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4- CONTROLS AND PROCEDURES 29 PART II - OTHER INFORMATION ITEM 5 - OTHER INFORMATION 30 ITEM 6 - EXHIBITS 30 SIGNATURES 30 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM1 - FINANCIAL STATEMENTS CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ Restricted cash (Note 11) Accounts receivable, net (Note 5) Other receivables Inventories (Note 6) Prepayment (Note 7) Total Current Assets Timberlands, net (Note 8) - Property, plant and equipment, net (Note 9) Intangible assets (Note 10) Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans (Note 11) $ Accounts payable Other payables Due to related parties Accrued expenses Interest payable Advance from customers - Long-term loans due within one year (Note 12) Total Current Liabilities Convertible promissory note-shareholders (Note 13) - Total Liabilities Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000shares authorized, 56,000,000 and 156,000,000 shares issued and outstanding at December 31, 2009 and September 30, 2010, respectively Additional Paid-in Capital Accumulated Deficit ) ) Accumulated comprehensive income Shareholders' Equity ) ) Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements 3 Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months ended For the Nine Months ended September 30, September 30, Revenue Net sales $ Cost of Godds Sold ) Gross Profit Operating Expenses Selling expenses General and administrative expenses (Note 14) Total operating expenses Loss from operations ) ) ) Other Income (Expenses) Interest expense ) Other income Other expenses ) - ) - Total other income (expenses) Loss before income taxes ) ) ) Income taxes - - Net Income (Loss) $ $ ) $ ) $ ) Other comprehensive income-Foreign exchange gain (loss) ) ) Comprehensive income (loss) $ Net Loss per share - basic and diluted $ Weighted average shares outstanding- basic and diluted See Notes to Consolidated Financial Statements. 4 Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months ended September 30, Operating Activities: Net income (loss) $ ) $ ) Adjustments to reconcile income (loss) to net cash provided by operations Depreication Amortization of timberlands - Amortization of intangible assets Gain on disposal of property, plant and equipment ) - Changes in operating assets and liabilities: Restricted cash ) Accounts receivable, net ) - Other receivables ) Inventories ) Prepayment ) Accounts payable ) Other payables ) Accrued expenses Interest payable Advance from customers ) Net cash provided by (used in) operating activities ) ) Investing Activities Purchase of properties, plant and equipment ) - Proceeds from disposal of properties, plant and equipments - Acquisition of cash in reverse merger - Net cash provided by (used in) investing activities ) - Financing Activities Proceeds from short-term and long-term loans Proceeds from related parties - Repayment to related parties - ) Net cash provided by (used in) financing activities Effect of exchange rate changes on cash ) ) Increase(decrease)in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $
